Exhibit 10.(n)
 
 


COMMERCIAL LEASE AGREEMENT
THIS COMMERCIAL LEASE AGREEMENT the (Agreement), made and entered into on this
17th day of December, 2015 by and between REITANO ENTERPRISES, INC. a Florida
Corporation P.O. Box 5401175, Lake Worth, FL 33454 (Lessor) and OTM USA Corp. a
Florida Corporation 12355 Hagen Ranch Road Suite 604, Boynton Beach, FL 33437
(Lessee) and collectively referred to as the (Parties).
The parties agree as follows:
Premises/Property
In consideration of the rents to be paid hereunder and the covenants and
obligations to be observed by the Lessee, Lessor does hereby lease to the Lessee
and the Lessee does hereby lease and take from the Lessor the following property
located at:
1201 Royal Palm Blvd, Royal Palm Beach, FL 33411
together with all improvements located thereon the (Premises/Property).


Term
The term of this Lease shall commence on the 21st day of December, 2015 and
shall continue for an initial term of 10 years. Lessee may at its option renew
the Lease for an extended term of 10 years. Lessee shall exercise such renewal
option by giving written notice of not less than thirty (30) days to Lessor.
For and during the initial term of the Lease, Lessee shall pay to Lessor annual
rent of $256,721.16 per year. The annual rent shall be payable in advance in
equal monthly installments of $21,393.43 per month which includes all Sales,
State, Property and Tangible taxes and insurance. This value will be adjusted on
a yearly basis according to the property tax and insurance increases or
decreases. There will also be a yearly increase of $300.00 per month or
$3,600.00 yearly paid on a monthly basis. The monthly payment shall be due and
payable on the 1st day of each calendar month at the following address: REITANO
ENTERPRISES, INC P.O. Box 5401175, Lake Worth, FL 33454 or at such other place
designated by written notice from Lessor or Lessee. The 1st month payment shall
be prorated by the number of actual days in position of the property. Any rent
payment not made by the 5th day of the month shall be considered overdue and in
addition to Lessor's other remedies, Lessor shall levy a late payment charge
equal to 5% per month and $250.00 on any overdue amount. Payment due on the 1st
day of each month. First month shall be prorated.
 
Exhibit 10(n) -- Page 1

--------------------------------------------------------------------------------









This Lease is what is commonly called a "Net, Net, Net Lease", it being
understood and agreed by Lessee that Lessee shall be obligated under this Lease
to pay the Lessor the Rental set forth. Additionally, Lessee shall, at its
expense, be solely responsible for the payment of any and all other costs,
expenses, impositions, real estate taxes, liens, assessments, charges or
expenses of any nature and kind whatsoever pertaining to or in connection with
the ownership, maintenance and operation of the property, including but not
limited to, insurance, utility charges, water/sewer, and telephone charges and
the maintenance of all fuel dispensing equipment including tanks, piping, sumps,
pumps, dispensers, hoses, nozzles, register consoles, TLS system and any other
part and device necessary in the dispensing of gasoline/petroleum products in
its entirety. All equipment shall be kept operational and upgraded with the
latest technology. All of such charges, costs and expenses shall constitute the
obligation of the Lessee and upon the failure of Lessee to pay any of such
costs, charges or expenses, Lessor shall have the same rights and remedies as
otherwise provided in this Agreement for the failure of Lessee to pay rent. Any
present or future law to the contrary shall not alter this Lease or the
obligations of the parties. In addition, if Lessee fails to perform Lessee's
obligations under this Paragraph IV, Lessor may at its option (but shall not be
required to), after ten (10) days prior written notice to Lessee, perform the
same and the cost thereof shall become due and payable by the Lessee or, at
Lessor's option, shall be included in Lessee's next rental installment to
Lessor.
Utilities
Lessee shall pay any and all utility deposits and usage charges relating to the
Leased Premises during the term of this Lease.
Signs
Upon obtaining Lessor's consent, Lessee shall have the right to place any signs
which are permitted by applicable zoning ordinances and private restrictions on
the Premises, at locations selected by Lessee. Must be approved in writing by
Lessor. Approval will not be unreasonably withheld. Lessee shall maintain and
keep signage in good working order including replacement of ballast, bulbs,
case, faces and structure.
Security Deposit
Within 60 days of taking possession of the Premises, Lessee shall pay a security
deposit in the amount of $25,000.00. At any time within the term of this lease,
the deposit may be increased up to $25,000.00 plus 3 months' rent and 7 days of
projected fuel sales, which will be at Lessor's discretion. The deposit is for
the full and faithful performance by the Lessee of all the terms of this lease.
This security deposit will be refunded to Lessee after the expiration of this
Lease, provided the Lessee has fully and faithfully carried out all of its
obligations under this Agreement.
 
Exhibit 10(n) -- Page 2

--------------------------------------------------------------------------------

 

 


Alterations & Improvements
Lessee may, at its sole expense, reimage the Premises and make such
non-structural alterations and changes as Lessee shall deem necessary, provided,
however, such alterations and changes shall neither impair the structural
soundness nor diminish the value of the Premises provided Lessee first obtains
the consent of the Lessor in writing. The Lessee may make structural alterations
and additions to the Premises provided Lessee first obtains the consent of the
Lessor in writing. The Lessor agrees that it shall not withhold such consents
unreasonably. Any and all alterations shall be performed by a license contractor
and with a city permit meeting their code.
Lessee shall use the premises for gas/Retail Convenience Store purposes only and
for no other purpose without Lessor's prior written consent. Lessee shall not
sublease any portion of the building or property. Notwithstanding the forgoing,
Lessee shall not use the Premises for the purposes of storing, manufacturing or
selling any explosives, flammables or other inherently dangerous substance,
chemical, thing or device.
[image0.jpg]
Lessor shall have the right to enter upon the Premises at business hours to
inspect the same, provided Lessor shall not thereby unreasonably interfere with
Lessee's business on the Premises.
Maintenance and Repairs
Lessee shall at its own expenses make all necessary repairs to the Premises.
Such repairs shall include any and all repairs of floors, walls, ceilings, and
other parts whether structural or nonstructural of the Premises damaged or worn
through normal occupancy including all mechanical and electrical systems, a/c
systems, venting systems, fuel tanks and piping, fuel dispensers, cash registers
and pump controllers, all lighting and bulb replacement inside and outside, all
wiring low and high voltage, all electrical including the panels, coolers and
all parts thereof, all plumbing and plumbing fixtures including underground
piping and grease trap, landscape and landscape irrigation system, roof and roof
structure, walls inside and outside, fascia board, painting, gas canopy and
columns, asphalt repair, striping and replacement.
Termination
Lessor may terminate this Agreement for failure to pay rent in a timely manner
by giving thirty (30) days written notice to the other Lessee. Upon the
expiration or earlier termination of this Agreement, Lessee shall return the
Premises to Lessor in good repair, condition and working order, ordinary wear
and tear resulting from proper use thereof alone excepted.
 
Exhibit 10(n) -- Page 3

--------------------------------------------------------------------------------

 

 


Insurance
Property and Fire Damage. Lessee shall maintain property insurance with a
reputable and highly rated insurance company or companies licensed in Florida
with at least a 4A rating according to Best's Guide, covering all buildings,
improvements now or hereafter located on the property and all the equipment and
all tangible personal property, for an amount not less than their full insurable
value on a replacement cost basis, without contribution or coinsurance (or with
coinsurance and an agreed amount endorsement), for the benefit of Lessor as
co-insured and loss payee, by policies on such terms, in such form and for such
periods, as Lessor shall require or approve from time to time, insuring with
extended coverage and broad form coverage, if available, against loss or damage
by fire, lightning, flood, windstorm, hail, aircraft, riot, vehicles, explosion,
smoke, falling objects, collapse, sudden tearing asunder, breakage of glass,
electricity, sprinkler leakage, water damage, earthquake, vandalism and
malicious mischief, theft, riot attending a strike, civil commotion, and when
and to the extent required by Lessor, against any other risks in an amount of
not less than one hundred percent (100%) of the replacement cost thereof.
Regardless of the types or amounts of insurance required and approved by Lessor,
Lessee shall assign and deliver to Lessor all policies of insurance, which
insure against any loss and damage to the property or any part thereof, as
collateral and further security for the payment of the rent, with Lessor named
as an additional insured and loss payee. Said policy and/or certificate shall
contain an undertaking by the insurer to give Lessor not less than ten (10) days
written notice of any cancellation or change in scope or amount of coverage of
such policy.
A.            If the property shall be partially damaged by fire, the damages
shall be repaired by and at the expense of Lessee. All monies received for loss
or damage shall be disbursed by Lessor to Lessee under such safeguards, as
Lessor shall deem appropriate in its sole discretion, for the reconstruction or
restoration or repair of the damaged property.
B.            Lessee will, during the term of this Lease, at its own cost and
expense, maintain and provide general liability insurance for the benefit and
protection of Lessor and Lessee (said policy to name Lessor as a co-insured), in
an amount not less than ONE MILLION AND NO/100 DOLLARS ($1,000,000.00) for
injuries to any one person, and not less than TWO MILLION AND NO/100 DOLLARS
($2,000,000.00) for injuries to more than one person and for damage to property
in an amount of not less than FIVE HUNDRED THOUSAND DOLLARS ($500,000.00)
arising out of any one accident or occurrence. Said policy shall cover the
entire property. The public liability policy or a certificate thereof shall be
delivered to Lessor at the commencement of the Term, together with proof of
payment of premium and renewals thereof not less than twenty (20) days before
its expiration date. Said policy and/or certificate shall contain an undertaking
by the insurer to give Lessor not less than ten (10) days written notice of any
cancellation or change in scope or amount of coverage of such policy. If Lessee
fails to comply with this requirement, Lessor may obtain such insurance and keep
same in effect and Lessee shall pay Lessor the cost thereof upon demand as
additional rent.
 
Exhibit 10(n) -- Page 4

--------------------------------------------------------------------------------

 

 


C.            Additional Types of Insurance Required. Lessee shall obtain, renew
and keep current during the term of this Lease all insurance required by
applicable law and, in addition, insurance satisfactory to Lessor including, but
not limited to, the following minimum insurance:
a)            garage keeper's legal liability insurance with limits of not less
than $50,000 and with Lessor named as an additional insured;
b)            garage liability insurance with limits of not less than $500,000
per occurrence, and with Lessor named as an additional insured, which includes
coverage for (a) contractual liability; (b) the sale of food and beverages and
(c) vehicles owned or operated in the course Lessee's business;
c)            workers' compensation insurance to provide full coverage for any
statutory benefits required by all laws applicable to Lessee's employees;
d)            employer's liability insurance with a limit of not less than
$100,000 per accident;
e)            plate glass insurance or security acceptable to Lessor, in an
amount sufficient to replace all plate glass and security glazing with like
plate glass and security glazing in the event of loss or damage;
f)            vehicle/building damage insurance (including coverage for
equipment and improvements) in an amount not less than $25,000 per occurrence;
g)            liquor liability insurance in an amount not less than
$1,000,000.00 per occurrence with Lessee named as an additional insured; and
h)            under the Florida Petroleum Liability Insurance Program
("FPLIPA"), environmental impairment liability insurance covering acts or
omissions of Lessee in whole or in part, in an amount not less than
$1,000,000.00 with Lessee named as an additional co-insured.
D.            Other Insurance Requirements. All insurance shall be underwritten
by insurance companies authorized to do business in Florida. Lessee shall pay
all premiums and assessments charged for such insurance when due. Each insurance
policy shall have a provision which requires that Lessor be given at least ten
(10) days written notice before any termination, cancellation or material change
shall become effective. In the event that any such policy is terminated,
canceled or materially changed, Lessee shall promptly, prior to the expiration
date or change of such policy, procure a new or substitute policy containing the
same or additional coverage as was previously provided, such policy to begin
coverage concurrent with the expiration of the canceled or terminated policy or
with the effective date of the material change. Lessee shall comply with all
policy terms and conditions and the directions of the insurance carrier, its
ratings bureau and the National Fire Protection Association. All insurance
maintained by Lessee shall be primary if similar or complementary insurance is
also maintained by Lessor. Binders of coverage evidencing insurance required by
this Agreement shall be provided to Lessee no later than the commencement of the
term of this Lease, and certificates evidencing such insurance shall be provided
to Lessor no later than sixty (60} days after the effective date of the policy
or renewal policy.
 
Exhibit 10(n) -- Page 5

--------------------------------------------------------------------------------

 

 
E.            If Lessee defaults in so insuring the property or any part thereof
or in so assigning and delivering the policies, at its option, Lessor may effect
such insurance from year to year and pay the premiums thereof, and any such sums
advanced by Lessor shall bear interest at eighteen percent (18%) per annum and
be due and payable immediately as additional rent. Lessor shall not be required
to advance any such sums in order to declare a default under this Lease because
of Lessee's default under this paragraph.
Indemnity
A.            Lessee agrees to and does hereby indemnify, protect, defend and
save Lessor, its officers, directors, shareholders and employees, at no cost or
expense to Lessor, harmless against any and all claims, demands, damages, costs
and expenses, including reasonable attorney's fees for the defense thereof,
arising from the conduct, operation or management of the business conducted by
Lessee on the Property, or from any breach or default on the part of Lessee in
the performance of any covenant or agreement on the part of Lessee to be
performed pursuant to the terms of this Lease, or from any act or negligence or
omissions of Lessee, its agents, contractors, servants and employees, in or
about the Property, including but not limited to, any breach of this Lease or
any death, personal injury, environmental hazard situation or property damage
occurring in or about the Property, or (i) any violations of law caused by any
act or omission, whether negligent or otherwise, of Lessee or (ii) any
environmental contamination or occurrence affecting or arising out of the
Demised Premises which occurs or commenced occurring during any period when
Lessee was or is in possession of the Demised Premises, and which occurs or
arises out of any act or inaction of Lessee or (iii) any failure by Lessee to
notify Lessor of the need for repairs or any failure by Lessee to otherwise
comply with Lessor's maintenance obligations as set forth in this Lease or (iv)
action or inaction of the Lessee in the operation of Lessee's business,
management of or operation of the Demised Premises or (v) activities of any
third parties acting on behalf of Lessee with respect to the Demised Premises,
management of or conduct of Lessee's business or businesses or (vi) any claims
by creditors of Lessee or (vii) any failure by Lessee to obtain or keep current
the amounts and types of insurance required by this Lease or to comply with the
terms and conditions of the insurance obtained or (viii) any violations of any
law or ordinance whether occasioned by the act or neglect of Lessee or those
holding under Lessee. In the event any action or proceeding is brought against
Lessor by reason of any such claim, Lessee covenants to defend such action or
proceeding by counsel reasonably satisfactory to Lessor. The obligations imposed
on Lessee by this section accruing prior to any termination of this Lease shall
survive such termination.
B.            Lessee hereby assumes the risk of and sole responsibility for and
hereby agree to indemnify Lessor, its officers, directors, shareholders,
employees, agents, successors and assigns against all costs, expenses,
liabilities, and claims for injuries, death loss or damage of any kind or
character, to person or property by whomever suffered or asserted (including,
without limitation), Lessor resulting from or arising out of:
(i)            any mechanic s lien or security interest filed against the
Property, or any portion thereof, or equipment, materials or alterations of
buildings or improvements thereon, when such lien or security interest is filed
as a result of the action of Lessee or its agent or employee; or
 
Exhibit 10(n) -- Page 6

--------------------------------------------------------------------------------



 

 
(ii)            the failure of Lessee to either maintain or reconcile adequate
records for the detection of water contamination or possible leaks in tanks or
piping or to promptly notify Lessor of any indication of such contamination or
leaks
Assignment and Subletting
Lessee shall not sublet the premises or assign this Agreement without the prior
written consent of the Lessor. Any such attempt to sublet or assignment by
Lessee shall be a breach of this Agreement and cause for immediate termination.
Notices
Any notice or other communication to be given under this Agreement shall be in
writing and shall be sent to the parties at the following addresses:
Lessee:
OTM USA Corp
12355 Hagen Ranch Road
Suite 604
Boynton Beach, FL 33411


Lessor:


Reitano Enterprises, Inc. P.O. Box 5401175
Lake Worth, FL 33454


Entire Agreement
This Agreement constitutes the entire agreement between the parties, and
supersedes any earlier statement or understanding. No changes or additions to
the terms of the Agreement shall be valid unless in writing and signed by both
parties.
 
Exhibit 10(n) -- Page 7

--------------------------------------------------------------------------------

 

 


Cross default
LESSEE EXPRESSLY ACKNOWLEDGES THAT ON OR ABOUT THE SAME TIME THAT LESSOR AND
LESSEE ARE ENTERING INTO THIS LEASE, LESSOR AND LESSEE HAVE ENTERED INTO A
SIMILAR LEASE FOR THE DEMISED PREMISES LOCATED AT 1201 ROYAL PALM BEACH BLVD.,
ROYAL PALM BEACH, FLORIDA 33411 (THE "OTHER LEASE"). ACCORDINGLY, LESSEE
EXPRESSLY ACKNOWLEDGES AND AGREES THAT ANY DEFAULT BY LESSEE UNDER THE TERMS OF
THE OTHER LEASE OR ANY OF THE OTHER DOCUMENTS EVIDENCING AND SECURING SAID OTHER
LEASE SHALL ALSO CONSTITUTE AN EVENT OF DEFAULT UNDER THE TERMS OF THIS LEASE.
LIKEWISE, ANY UNCURED EVENT OF DEFAULT UNDER THE TERMS AND CONDITIONS OF THIS
LEASE SHALL CONSTITUTE A DEFAULT UNDER THE OTHER LEASE. IN THE EVENT OF AN EVENT
OF DEFAULT UNDER THIS LEASE OR THE OTHER LEASE, LESSOR SHALL HAVE THE RIGHT TO
TERMINATE THIS LEASE AND THE OTHER LEASE AND TO EXERCISE ALL ITS RIGHT AND
REMEDIES AS MAY BE AVAILABLE TO LESSOR UNDER FLORIDA LAW AND AS OTHERWISE
SPECIFICALLY PROVIDED IN THE LEASE AND/OR THE OTHER LEASE. LESSEE FURTHER
ACKNOWLEDGES AND AGREES THAT LESSEE'S AGREEMENT TO THE TERMS AND PROVISIONS OF
THIS CROSS DEFAULT PROVISION IS A CONDITION PRECEDENT TO THE VALIDITY AND
EFFECTIVENESS OF THIS LEASE; AND IF NOT FOR LESSEE'S AGREEMENT THAT LESSEE'S
PERFORMANCE PURSUANT TO THE TERMS AND CONDITIONS OF THIS LEASE AND THE OTHER
LEASE ARE EACH DEPENDENT UPON THE OTHER, SUCH THAT ALL BOTH LEASES SHALL BE
DEEMED ONE SINGLE TRANSACTION BY AND BETWEEN THE LESSOR AND LESSEE, LESSOR WOULD
NOT HAVE ENTERED INTO THIS LEASE OR THE OTHER LEASE.
Enforcement costs
Jurisdiction and Venue. The parties acknowledge that a substantial portion of
negotiations, anticipated performance and execution of this Lease occurred or
will occur in Palm Beach County, Florida, and that the Demised Premises are
located in Palm Beach County, Florida. Therefore, without limiting the
jurisdiction or venue of any other federal or state courts, each of the parties
irrevocably and unconditionally (i) agrees that any suit, action or legal
proceeding arising out of or relating to this Lease will be brought in the
courts of record of the State of Florida in Palm Beach County, Florida or the
court of the United States, Southern District of Florida; (ii) consents to the
jurisdiction of each court in any suit, action or proceeding; and (iii) waives
any objections which it may have to the laving of venue of any suit, action or
proceeding in any of the courts.
Enforcement Costs. If any legal action or other proceeding is brought for the
enforcement of this Lease, or because of any alleged dispute, breach, default or
misrepresentation in connection with any provisions of this Lease, the
successful or prevailing party will be entitled to recover reasonable attorney's
fees, court costs and all expenses even if not taxable as court costs
(including, without limitation, all such fees, costs and expenses incident to
appeals or declaratory actions), incurred in that action or proceeding, in
addition to any other relief to which such party or parties may be entitled.
 
Exhibit 10(n) -- Page 8

--------------------------------------------------------------------------------

 

 


Remedies Cumulative. No remedy in this Lease conferred upon any party is
intended to be exclusive of any other remedy, and each and every remedy will be
cumulative and will be in addition to every other remedy given here or now or
existing in the future at law or in equity or by statute or otherwise. No single
or partial exercise by any party of any right, power or remedy will preclude any
other.
Governing Law. This Lease and all transactions contemplated by this Lease will
be governed by, and construed and enforced in accordance with, the internal laws
of the State of Florida without regard to principles of conflicts of laws.
SIGNATURE PAGE FOLLOWS
 
Exhibit 10(n) -- Page 9

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
the day and year first above written.
WITNESSES:
"LESSOR"
     
REITANO ENTERPRISES, INC., a Florida corporation
       
/s/ Karen
Parish                                                                        
By:  /s/ Richard Reitano                              
 
Richard Reitano, President
/s/ Karen Parish                               
                                        
   
Date:  12/21/2015                                                      
     
"LESSEE"
     
OTM USA CORP., a Florida corporation
       
/s/ Russell Parker                             
                                        
By:  /s/ Jay
Seewald                                                                                          
 
Print Name:  Jay Seewald
Russell Parker                                  
                                        
Title:  President
     
Date:  12/21/2015                                                      

 
 
 
 
 
 
Exhibit 10(n) -- Page 10

--------------------------------------------------------------------------------